Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 11/29/2021.
Claims 1-20 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 20 have been considered but are moot in view of the new ground(s) of rejection. 
	The double patenting rejections are maintained.

Examiner’s Note

3.	The phrase in independent claims 1 and 11, “… comprise one or more of …”, means that the prior art of record needs only to satisfy one of the conditions.
.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,394,914. Although the conflicting claims are not identical, they are not patentably distinct from each other.
6. 	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application 16422826. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16422781
Co-pending Application 16422826
Patent US 10,394,914
Claim 1:
 A computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 

 receiving a request from a user to perform a first search using one or more terms provided by said user; 

 performing said first search using said one or more terms provided by said user; and 

Claim 1:
A computer-implemented method for improving the quality of subsequent searches, the method comprising: 






 receiving a request from a user to perform a first search using one or more terms provided by said user; 

 performing said first search using said one or more terms provided by said user; and 

Claim 1:
A computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 

 receiving a first request to perform a first search using one or more provided terms; 


 performing said first search using said one or more provided terms; 



 depicting a first representation of a first search result of said first search as a first area in response to said previous search not having been performed with a first set of terms of interest of said first search result displayed outside said first area, wherein said first set of terms of interest comprises one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided 
Claim 11:
 A system, comprising: a memory for storing a computer program for improving the quality of subsequent searches; and a processor connected to said memory, wherein said 

 receiving a request from a user to perform a first search using one or more terms provided by said user; 

 performing said first search using said one or more terms provided by said user; and 

 depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of 

Claim 8:
A system, comprising: a memory for storing a computer program for improving the quality of subsequent searches; and a processor coupled to the memory, wherein the 

 receiving a first request to perform a first search using one or more provided terms; 


 performing said first search using said one or more provided terms; 

 determining whether a previous search has been performed; 

 depicting a first representation of a first search result of said first search as a first area in response to said previous 


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wittmer et al., (US 20120221553).
Claim 1:
	Wittmer suggests a computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: receiving a request from a user to perform a first search using one or more terms provided by [Paragraph 8 (“the first search query” or “the second search query”)]; performing said first search using said one or more terms provided by said user [Paragraph 8 (“the first search query” or “the second search query”)]; and depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values [Par 8 and 60 (“Semantic Term1”, “Semantic Term2” and “Semantic Term3” = terms of interest. “View 40”, “View 38” and “View 22” = facet values). And Figure 14].
Claim 2:
	Wittmer suggests wherein said first area represents a set of documents that were found in said first search [Par 8 and 60 and Figure 14 (The circles represents the document sets)].
Claim 3:
	Wittmer suggests wherein said set of documents is accessible by a user selecting said first area [Par 48].
Claim 8:
	Wittmer suggests wherein the program code further comprises the programming instructions for: depicting a second representation of a previous search result as a second area in response to a previous search having been performed [Par 8 and Fig 14 (“first search query” = previous search. “second search query” = current search)].
Claim 9:
Wittmer suggests wherein the program code further comprises the programming instructions for: depicting a region between said first and second areas representing a set of documents that is the difference between said previous search result and said first search result, wherein said region includes terms of interest for said set of documents [Fig 14 (Venn diagram’s intersections)].
Claim 10:
	Wittmer suggests wherein the program code further comprises the programming instructions for: altering a number of terms of interest depicted in said region in response to said user dragging one of said first and second areas inward or outward [Par 56 and claim 4].
Claims 11-13:
Claims 11-13 are essentially the same as claims 1-3 except that they set forth the claimed invention as a system rather a program product and rejected under the same reasons as applied above.
Claims 18-20:
Claims 18-20 are essentially the same as claims 8-10 except that they set forth the claimed invention as a system rather a program product and rejected under the same reasons as applied above.


Allowable Subject Matter
10.	Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161